Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  The Applicant has claims a computer system that receive, from a network device, a request for a ride at a scheduled time: without user intervention, start to look for a candidate ride to serve the received request at a predetermined time prior to the scheduled time: without user intervention, book the candidate ride to serve the received request upon determining that the candidate ride can serve the received request: determine a potential failure by the candidate ride to serve the received request: look, for a fallback duration of time, for a replacement ride to serve the received request in response to determining the potential failure: without user intervention, stop looking for the replacement ride in response to reaching an end of the fallback duration, which occurs at a given time in relation to the scheduled time: and without user intervention, book the replacement ride to serve the received request upon determining that the replacement ride can serve the received request
	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Gururajan et al. (US Pat. 10,248,913) teaches a system for searching and booking ride sharing trips.  Gururajan, figure 1, 2, 12, figure 4 item “pick-up and arrival times” and Gururajan, figure 1, 4, 12, figure 2 item 214 see column 37 line 60- column 38 line 
	The closest prior art Varoglu (US PGPUB 2014/0082069) teaches a computer-implemented system and method that coordinates ride sharing between members of a social group.  Specifically creating an event that members can join.  
	The applicants claims are allowed because prior art does not teach the unique features of the applicant as listed above.  
	In addition, the examiner is convinced by the applicants arguments on page 14 on 11/2/2020 regarding 101 particular because the claims are “without user intervention.”
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3697